Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1, 2, 4, 5, 9, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Savage et al. (USP 9,016,401).
With respect to claims 1 and 16, Savage et al. disclose a device/method for steering a drilling assembly, comprising: a sleeve (116) configured to be disposed around a length of a drive shaft (118) configured to be disposed in a borehole in an earth formation, the drive shaft configured to be rotated, the sleeve is configured to be rotationally decoupled from the drive shaft (see column 9 lines 6-26); and two or more modules (124A-D) configured to be removably connected to the sleeve (see column 10 lines 46-48), each of the two or more modules at least partially enclosing a biasing element (138A-D) configured to be actuated to control a direction of the drilling assembly, at least one of the two or more modules at least partially enclosing a communication device (168A-D) for wireless communication (see column 13 line 20), wherein the communication device is configured to communicate with the other of the 
With respect to claim 2, Savage et al. disclose wherein the communication device is configured to communicate with a system (40) external of the device.
With respect to claim 4, Savage et al. disclose wherein the at least one of the two or more modules comprises a sensor (170A-C), operable to generate data that is transmitted via the communication device.
With respect to claim 5, Savage et al. disclose wherein the sensor is at least one of a directional sensor (positional sensor), a formation evaluation sensor, and a sensor to measure operational data.
With respect to claim 9, Savage et al. disclose wherein each of the two or more modules is sealed (see column 12 lines 34-37).
With respect to claim 17, Savage et al. disclose further comprising: sensing with a sensor (170A-C) in at least one of the two or more modules a property, and at least partially wirelessly communicating (via 168A-D) with the communication device data that is generated based on the property to a device that is external to the at least one of the two or more modules.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


4.	Claims 3, 6, 7, 10, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savage et al.
With respect to claim 3, Savage et al. does not disclose a controller in the module.  However, Savage et al. disclose a controller 160 that the modules connect to.  It would have been obvious to one having ordinary skill in the art at the time of the invention to have tried a controller in the modules, rather than one controller connecting to all the modules, as a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.
With respect to claims 6, 7, and 20, Savage et al. disclose the modules are attached to the sleeve (see column 10 lines 27-48), but does not disclose a screw, bolt, thread, magnet or clamping device.  The Examiner hereby takes Official Notice that screws, bolts, threads, magnets and clamping devices are well known attachment means and it would have been obvious to one having ordinary skill in the art at the time of the invention to have selected one of these to attach the modules to the housing in Savage et al.
With respect to claim 10, Savage et al. disclose wireless communication.  The Examiner hereby takes Official Notice that it is well known to use antennas for wireless communication.  It would have been obvious to one having ordinary skill in the art to have modified Savage et al. by using an antenna to provide for wireless communication.

8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savage et al. in view of Krueger et al. (USP 6,427,783).
With respect to claim 8, Savage does not disclose an energy storage device.  Krueger et al. disclose a battery pack in a module to store and provide back-up electric power (see column 9 line 67-column 10 line 2).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Savage et al. by including a battery pack as taught by Krueger et al. in order to store and provide back-up electric power.

Allowable Subject Matter
5.	Claims 11-15, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
6.	Applicant's arguments filed 5/3/21 have been fully considered but they are not persuasive.  Applicant has added claim 21 into amended claims 1 and 16.  Amended claims 1 and 16 no longer require that the biasing element engages a wall of the borehole and no longer require that “the communication device is configure to wirelessly receive a command from one or more components within the drilling assembly outside of the at least one of the two or more modules to control one of the biasing elements to contact the wall of the borehole”.  In view of these amendments, Savage reads on the claims as noted above.  

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405.  The examiner can normally be reached on Monday-Friday 6-9am and 12:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nicole Coy/Primary Examiner, Art Unit 3672